Citation Nr: 1548843	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected lumbar spine degenerative arthritis.

2.  Entitlement to service connection for a left hip disorder secondary to service-connected lumbar spine degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to January 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

A video teleconference hearing was held before the Board in July 2015.  A hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate her claim.  This duty includes assisting herm in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

A VA examination was performed in June 2013.  The VA examiner did not diagnose the Veteran with a present left hip disorder and, as such, did not render a medical opinion as to causation of the left hip disorder and whether it was caused or aggravated by the Veteran's degenerative arthritis of the lumbar spine.  However, consistent with the Veteran's July 2015 hearing testimony, the record includes an October 2010 VA orthopedic consultation notation which diagnoses the Veteran with bilateral hip dysplasia, despite noting she is symptomatic on the right side for the most part.  This diagnosis satisfies the first prong of the service connection claim and, therefore, a medical opinion as to possible causation and aggravation by a service-connected disability is necessary prior to adjudication.

Furthermore, the June 2013 VA examiner diagnosed the Veteran with lumbar degenerative disc disease with radiculopathy affecting the right lower extremity.  Pain with flare-ups were reported approximately 12 times a year and lasting for about 5 days.  The Veteran's flexion was 80 degrees with painful motion beginning at 70 degrees.  Extension was found to be 5 degrees with pain at zero degrees.  Moreover, the Veteran's bilateral lateral flexion was 20 degrees with painful motion and right lateral rotation at 30 degrees or greater with painful motion.  Functional loss was documented after repetitive use as less movement than normal and pain on movement.  

However, the Veteran testified at the July 2015 hearing that she has issues with the accuracy of the last compensation and pension examination dated June 2013.  She claims the examiner just eyeballed her back and determined she can flex when she states she cannot.  She also contends the examiner did not use a goniometer as required.  Moreover, she indicated she was wearing a jacket during the range of motion testing making it difficult for the examiner to get an accurate range of motion.  She further indicated that she was not tested for intervertebral disc syndrome and not previously considered under Diagnostic Code 5293.  Notably, the Veteran indicated she has been ordered to bed rest and has been in the emergency room for her back.  

She further testified that since her last examination her condition has worsened.  She suffers from muscle spasticity.  She also testified the condition has impacted her lifestyle in that she cannot do yard work, cannot push a vacuum, and has difficulty working and sleeping.

In light of the Veteran's contentions that the June 2013 VA examination was not thorough and did not accurately report her present limitations resulting from her service-connected lumbar spine degenerative arthritis and that her disability has worsened since that examination, the Board finds an updated examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination by a suitably qualified examiner.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Provide objective medical findings, including range of motion testing by a goniometer and functional loss assessments, for the Veteran's lumbar spine degenerative arthritis.

	b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left hip condition had its onset in or is otherwise etiologically related to active service.

	c.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left hip condition is proximately due to, the result of, or aggravated by the service-connected lumbar spine degenerative arthritis.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left hip condition (i.e. a baseline) before the onset of aggravation.

A complete rationale must be provided for all opinions presented.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

